EXHIBIT 10.3

DEFERRED CASH AWARD AGREEMENT

RenaissanceRe Holdings Ltd. (the “Company”), pursuant to its Deferred Cash Award
Plan (as amended from time to time, the “Plan”), hereby grants to the
Participant a Deferred Cash Award in the amount set forth below. The Deferred
Cash Award granted by this Deferred Cash Award Agreement (this “Agreement”) is
subject to all of the terms and conditions as set forth in this Agreement, as
well as the terms and conditions of the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Plan. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

Participant:       

Date of Grant:       

Deferred Cash Award Amount: $     

Vesting Schedule: Subject to the Participant’s continued employment with the
Company or any of its Affiliates through each applicable vesting date, the
Deferred Cash Award granted hereby shall vest in accordance with the following
vesting schedule:

Percentage of Deferred Cash Award Amount            Vesting Date

[      ]% [      ], 20[      ]

[      ]% [      ], 20[      ]

[      ]% [      ], 20[      ]

[      ]% [      ], 20[      ]

Notwithstanding the immediately preceding sentence, in the event of the
Participant’s Termination by reason of the Participant’s death or Disability (as
defined below), any remaining portion of the Deferred Cash Award granted hereby
that has not vested as of the date of such Termination shall become immediately
fully vested. For purposes of this Agreement, the term “Disability” means, in
the absence of any Participant Agreement between the Participant and the Service
Provider otherwise defining Disability, the permanent and total disability of
the Participant within the meaning of Section 22(e)(3) of the Code. In the event
there is a Participant Agreement between the Participant and the Service
Recipient defining Disability, “Disability” shall have the meaning provided in
such Participant Agreement.

Acceleration of Vesting: Notwithstanding the foregoing, the vesting of the
Deferred Cash Award granted hereby shall be accelerated upon the Participant’s
involuntary Termination as a result of a Change in Control as provided in
Section 5 of the Plan.

Payment of Award: The vested portion of a Participant’s Deferred Cash Award
shall be paid to the Participant in cash on the Payment Date following each
applicable Vesting Date, subject to all U.S. federal, state, local, and other
taxes required by law to be withheld with respect to such payments.

Additional Terms: The Company shall have the right to deduct from any payment to
the Participant pursuant to this Agreement any federal, state or local income or
other taxes required to be withheld in respect thereof in accordance with
Section 4(b) of the Plan.

This Agreement does not confer upon the Participant any right to continue as an
employee.

This Agreement shall be construed and interpreted in accordance with the laws of
Bermuda, without regard to the principles of conflicts of law thereof.

* * *
[Signature page to follow.]

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS AGREEMENT AND THE PLAN
AND, AS AN EXPRESS CONDITION TO THE GRANT OF THE DEFERRED CASH AWARD HEREUNDER,
AGREES TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND THE PLAN.

RENAISSANCERE HOLDINGS LTD.

By:

Signature

Name:

Title:

Date:

PARTICIPANT

Signature

Date:

